Citation Nr: 1233913	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder (claimed as arthritis and instability).  

2.  Entitlement to service connection for a right ankle disorder (claimed as arthritis and instability), to include as secondary to a service-connected disability.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from July 1969 to May 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

A hearing on these matters was held before the undersigned on June 19, 2012.  A copy of the hearing transcript has been associated with the file.

In letters received in February 2012 and June 2012, the Veteran raised claims of service connection for a knee disorder as secondary to a service-connected disability.  As no action has been taken on this matter, it is hereby referred to the agency of original jurisdiction (AOJ) for appropriate disposition.
   
The issue of entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDING OF FACT

The competent medical evidence of record supports a finding that a relationship exists between the Veteran's currently diagnosed left ankle disorder and his military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a left ankle disorder was incurred in military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the claim of entitlement to service connection for a left ankle disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002).  Here, the Veteran contends that he injured his left ankle in March 1970, during a period of ACDUTRA, and that he has had instability in the left ankle joint since that time.  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As a preliminary matter, the Board notes that the AOJ requested copies of the Veteran's service treatment records (STRs) from the Louisiana Army National Guard, the North Carolina Army National Guard, and the National Personnel Records Center (NPRC); however, a complete copy of the Veteran's STRs could not be located.  A formal finding on the unavailability of the STRs was issued in October 2008. 
  
When STRs are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, as will be discussed in greater detail below, the Board finds that service connection for a left ankle disorder is warranted; thus, any further discussion of whether VA fulfilled its heightened duty to assist in developing the claim is not needed.  

The Veteran asserts that he fell from a training obstacle in February 1970, during a period of ACDUTRA, injuring his left ankle.  According to the Veteran, the pain and swelling was so great that he reported for medical treatment on the following day, at which point a plaster cast was applied.  Statements from fellow servicemembers, as well as copies of letters written to his wife at the time of the injury, corroborate his account of having severely injured his left ankle in February 1970, resulting in the application of a plaster cast.   

The Veteran has submitted copies of two physical profile records documenting the injury.  The first is dated March 13, 1970, and states that the Veteran was placed on temporarily restricted duty for 2 weeks following a "strain left foot."  The profile was extended on March 26,1970, for another 2 weeks.  On this occasion, the injury was described as "severe left ankle strain, better."  

Although there is no evidence of post-service treatment for a left ankle disorder for many years after service, the Veteran has stated that his ankle was never the same after his injury, and that it became increasingly unstable with time, resulting in recurrent ankle sprains.  The Veteran reports that he had to wear high-topped lace-up shoes to compensate for his weakened ankle joint, that he often used ice and ankle wraps to treat pain and swelling, and that he had to become very aware of the terrain upon which he was walking in order to avoid re-injuring his ankle.  

In December 1997, the Veteran wrote to Senator John Breaux in an effort to enlist his assistance in locating his missing STRs.  In the letter, the Veteran stated that he injured his left ankle during a period of ACDUTRA, resulting in instability of the ankle joint that was worsening over time.  The Veteran described in detail the sensation of the joint giving way and his tendency to fall.  The Veteran's son has also submitted a statement testifying as to his father's frequent falls, noting that his father attributed these falls to his in-service left ankle injury.  

In October 2007, a private physician, Dr. R.J.T., submitted a letter stating that he had evaluated the Veteran's left ankle in June 2007.  During the evaluation, the Veteran reported a history of instability in the left ankle joint subsequent to a "severe twisting injury" in service, with recurrent left ankle sprains "consistent with chronic instability."  Physical examination showed "clinical evidence of instability" and X-ray studies reportedly showed early degenerative changes, although the X-ray reports were not submitted.  Dr. T. also had the opportunity to review the two physical profile records dated March 1970, reflecting reports of an injury to the Veteran's left ankle.  Based on the Veteran's stated history, a review of the physical profile records and a physical examination of the Veteran, Dr. T. found that the Veteran's left ankle instability was "more than likely caused by the injury he sustained in February 1970."  

The Veteran underwent a VA joints examination in July 2009.  The claims folder, including the two physical profile records dated in March 1970, were reviewed and discussed.  Although the Veteran's reports of severe ankle instability were noted, a physical examination of the Veteran's ankle showed no evidence of instability; in addition, X-ray studies were normal, with no evidence of degenerative joint disease.  The examiner concluded that the Veteran's left ankle disorder was not related to the ankle injury he sustained in service.  According to the examiner, the March 1970 records documented a "ordinary ankle sprain that required minimal [treatment]."  In addition, the examiner noted that Fort Bragg medical staff was well-versed in treating such injuries, and that they "apparently felt [the Veteran's injury] was not especially severe."  The examiner went on to state that any instability experienced by the Veteran for such a long period of time would have resulted in severe degenerative changes, which would have required years of treatment and would have been apparent on X-ray.  

An MRI of the Veteran's left ankle, conducted in July 2010, reflected "mild" tendinopathy of two tendons in the left ankle, as well as a "subchondral cyst vs. osteochondral defect" near the articulation with the tibia.  Otherwise, bony structures and musculature were intact.  

In August 2010, another private physician, Dr. F.A.J., reviewed the MRI report and agreed with Dr. T. that reconstructive surgery was warranted as a result of the chronic instability of the Veteran's ankle.  Dr. J. also found that, based on the Veteran's stated history, it was "more probable than not that his current symptoms are related to the injury on the obstacle course in February of 1970."  

Based on the MRI results and Dr. J.'s August 2010 opinion, the Veteran was scheduled for another VA examination of his left ankle, which took place in June 2011.  A physical examination of the Veteran's left ankle again showed no instability, and an X-ray was also negative for degenerative changes in the ankle joint.  The examiner's opinion was the same as that in July 2009; however, the examiner also found it significant that no degenerative changes were observed on MRI in July 2010, noting again that instability in the joint for approximately 40 years would have resulted in severe degenerative changes.  In fact, according to the examiner, the Veteran's MRI and X-rays were better than most of those in his age group who never had an ankle sprain.  

In May 2012, the Veteran submitted a statement from another private physician, Dr. G.S., who indicated that he had examined the Veteran and found evidence of chronic instability of the left ankle joint.  Dr. S. noted the history of an injury to the left ankle in February 1970 and the reports of a continuity of symptomatology since then.  In his opinion, the instability of the Veteran's ankle was "more likely than not caused by the injury he sustained in February 1970."  He agreed with Dr. T. that reconstructive surgery would be beneficial.

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran has chronic left ankle stability related to his active military service.  There is currently diagnosed left ankle tendinitis and instability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, the March 1970 physical profile records, as well as the Veteran's lay statements, statements from fellow servicemembers, and the copies of letters written by the Veteran at the time of the injury, establish that he injured his left ankle during his period of ACDUTRA and that he was restricted from full duty for some time as a result.  

The Board finds that the Veteran's lay statements regarding his ankle injury and subsequent ankle instability are competent and credible evidence as they are consistent with the other evidence of record.  As noted above, the available contemporaneous evidence establishes that the Veteran suffered an injury to his left ankle during his period of ACDUTRA, resulting in restriction from duty for some time.  The Veteran is also competent to testify as to instability in the joint since the in-service injury.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.")  In addition, the letter sent to Senator John Breaux in 1997, approximately 10 years prior to filing the current claim, described the injury and his subsequent disability in terms that are virtually identical to his testimony in this appeal.  The consistency with which the Veteran has reported his injury and its residuals is of significant probative value.  In addition, neither the Veteran, his private physicians or the VA examiner in this case have attributed his chronic left ankle instability to any other source.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's contentions as to the injury to his left ankle and evidence of instability since that time, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).

The VA examiner and private physicians have offered contrasting opinions regarding the etiology of the Veteran's chronic left ankle instability.  All three private physicians who have submitted opinions concluded that the Veteran's current left ankle disorder had its clinical onset in the February 1970 injury.  While all of these opinions appear to have relied heavily upon the Veteran's reported history, as previously noted, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as an in-service fall, an injury to the ankle resulting in pain and swelling, and joint instability since that time.  See Layno, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   It is further noted that the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  While the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The VA examiner, following a review of the claims file, found that there was no evidence of instability or degenerative changes, and that the severity of the instability reported by the Veteran would have undoubtedly resulted in severe degenerative changes, but did not provide adequate supporting rationale for that conclusion.  The VA examiner also relied on the lack of documentation of any medical treatment for left ankle instability for many years following the injury in his conclusion.  However, the Board has already found the Veteran's lay statements are competent and credible evidence of a continuity of symptomatology despite the lack of evidence of treatment.  The VA examiner also characterized the in-service ankle injury as "minimal" and indicated that the Veteran's treating physicians apparently found the injury to be fairly insignificant.  These findings ignore the notation of a "severe" left ankle strain noted on March 26, 1970, some weeks after the initial injury, as well as the competent and credible reports of the application of a plaster cast and restriction of duty.  Moreover, the VA examiner twice found that there was no clinical evidence of instability in the ankle joint, but did not reconcile his findings with those of the private physicians in this matter, who have all diagnosed chronic ankle instability that is severe enough to warrant reconstructive surgery.  

While no medical opinion may be ignored, it is not error to favor the opinion of one competent medical expert over that of another.  Rather, the duty exists to assess the credibility and probative value of evidence, and greater probative weight may be assigned to one medical opinion than to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the VA examiner's opinions were supported by a rationale consistent with other evidence of record, the Board gives more probative weight to the conclusions reached by the Veteran's private physicians.

Accordingly, the Board finds that the medical opinions of record are at least in equipoise.  All opinions were consistent with other evidence of record and based on the review of the Veteran's stated history and past and present medical records.  The evidence in this case is evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Therefore, entitlement to service connection for a left ankle disorder is warranted.


ORDER

Service connection for a left ankle disorder (claimed as arthritis and instability) is granted.  


REMAND

The Veteran asserted that a right ankle disorder may be proximately due to, or caused by, his now service-connected left ankle disorder.  Under 38 C.F.R.                §  3.310(a), establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448 (holding that 38 C.F.R. § 3.310 authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).  

The Veteran has pointed to Dr. T.'s October 2007 statement that the recurrent sprains and instability of his left ankle "probably caused him early arthritis of his ankles"  as evidence that a current right ankle disorder was caused or worsened by his service-connected left ankle disorder.  However, the statement is too vague upon which to base a finding that service connection for a right ankle disorder secondary to a service-connected left ankle disorder is warranted, particularly in light of the X-ray studies conducted in July 2009 and June 2011, which showed no evidence of degenerative changes in either ankle.  

The VA examiner noted in June 2011 that service connection for a right ankle disorder was not warranted on a secondary basis, since any current left ankle disorder was  not related to the Veteran's active military service.  However, as noted above, the Board finds that service connection for the Veteran's left ankle disorder is warranted.  Accordingly, a definitive medical opinion on this theory of entitlement is needed.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, supra.

In this regard, the Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to the United States Court of Appeals for Veterans Claims (Court) decision in Allen.  This regulatory amendment will need to be addressed on Remand-particularly because the regulatory revision adds a "baseline level of severity" requirement for the nonservice-connected disability.  See 38 C.F.R. § 3.310(b) (2011).

Also on remand, proper notice with respect to service connection on a secondary basis must be provided.  See id.; see also Allen, supra. 

It appears that Dr. T. evaluated the Veteran's right ankle in June 2007; however, records from this evaluation have not been received.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(1) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement to service connection for a right ankle disorder  as secondary to a service-connected disability.

2.  After obtaining the Veteran's written authorization, contact Dr. R.J.T. and request that all records of any post- service treatment that the Veteran may have received for his right ankle be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3.  Then, schedule the Veteran for an appropriate examination, by an examiner other than the individual who conducted his July 2009 and June 2011 examinations, to determine the nature, extent, and etiology of any right ankle disorder(s) that the Veteran may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any right ankle disorder 
is at least as likely as not, i.e., a 50 percent probability or greater, caused or aggravated (permanently worsened beyond its normal progression) by the Veteran's service-connected left ankle disability.  [If the examiner determines that any diagnosed right ankle disability was aggravated by a left ankle disability, the examiner should quantify the approximate degree of aggravation.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then, readjudicate the issue of entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L.M. BARNARD
Acting  Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


